Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 01/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/12/2021 is withdrawn. Claims 14-15, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Richard Wolf on 01/27/2022

The application has been amended as follows: 

1. (Currently Amended) A block former for the production of blocks of cheese, the block former comprising 
an upright drainage column having a feed opening for curd particles at an upper end of the drainage column, the drainage column including an inner wall having an interior surface against which a pillar of curd formed of the curd particles slides as the pillar of curd moves downwardly through the drainage column, 
the 
wherein the interior surface at the upper part has a first finish that has a first coefficient of friction,  is different than the first finish and has a second coefficient of friction, and the second coefficient of friction is higher than the first coefficient of friction,
wherein the second finish is a shot-peened finish that is formed using a micropeening treatment process, has a greater surface roughness than the first finish and provides higher friction with the pillar of curd relative to the first finish,
whereby a sliding motion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a sliding motion of the pillar of curd falls through the lower part of the drainage column.

4. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-3, 5-15, and 17 are indicated.
References Spikerman and Fischer are the closest prior arts. 
Spikerman teaches a block former comprising a drainage column (drainage column 20 and dosage chamber 30) having an upper part (drainage column 20) and a lower part (dosage chamber 30) with a second finish (ridges 132 on lateral chamber side 32) that provides a different finish than a first finish of an upper part. 
Reference Fischer teaches a block former comprising a drainage column (screen 30) having an upper part (upper part of screen 30) and a lower part (lower part of 
However, references Spikerman and Fischer do not teach or suggest the limitation “wherein the second finish is a shot-peened finish that is formed using a micropeening treatment process, has a greater surface roughness than the first finish and provides higher friction with the pillar of curd relative to the first finish, whereby sliding motion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a sliding motion of the pillar of curd falls through the lower part of the drainage column” in claim 1. Reference Acerman teaches “the inner surface of the drainage tube undergo a micropeening treatment.” There is no teaching or suggestion why the skilled person would only apply the shot peen finish according to Acerman only to the dosing chamber 30 of Spjikerman and not the rest of the alleged Spijkerman drainage tube.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation to modify reference Spikerman and Fischer with other references to meet every limitation in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761